458 P.2d 358 (1969)
Charles James McKENNA, Appellant,
v.
SHERIFF OF CLARK COUNTY, Respondent.
No. 5937.
Supreme Court of Nevada.
September 9, 1969.
I. R. Ashleman, II, Las Vegas, for appellant.
Harvey Dickerson, Atty. Gen., Carson City, George E. Franklin, Jr., Dist. Atty., Melvyn T. Harmon, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
Following a preliminary examination McKenna was ordered to stand trial in the *359 district court on a charge of fourth degree arson. N.R.S. 205.025. He filed a petition for habeas corpus with that court alleging that insufficient evidence was presented by the state at the preliminary hearing to establish probable cause to hold him for trial. His petition was denied and he has appealed to this court.
The record does not support the appellant's contention. A parked Checker Taxicab was burned. The driver was seated inside the cab filling out a trip sheet when he heard a thump and immediately the cab was in flames. After the blaze was put out, fragments of broken glass from two separate bottles, a large paper sack, a strip of a turkish towel which reeked of gasoline, a wick and fluid were found nearby. The towel was lying in a pool of gas at the rear of the cab. The defendant-appellant's fingerprints were found on the paper bag. This, we think, is enough to warrant a full trial in the district court.
Affirmed.
COLLINS, C. J., and ZENOFF, BATJER, MOWBRAY, and THOMPSON, JJ., concur.